Citation Nr: 0522476	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent 
for a right knee disability, for the period prior to May 1, 
2002.

2.  Entitlement to an increased rating higher than 20 percent 
for a right knee disability from May 1, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in Louisville, 
Kentucky that denied an increase in a 10 percent rating for a 
service-connected right knee disability.  The veteran 
appealed for an increased rating.  In a December 2002 rating 
decision, the RO granted a 20 percent rating for the right 
knee disability, effective May 1, 2002.  The veteran 
initially requested a Board hearing, but by a telephone call 
in May 2004, he withdrew his hearing request.  In October 
2004, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.

This case was forwarded to the Board by the RO in Winston-
Salem, North Carolina.


FINDINGS OF FACT

1.  During the period prior to May 1, 2002, the veteran's 
right knee disability was manifested by traumatic arthritis 
of the right knee, with pain, swelling, and no instability or 
limitation of motion.

2.  During the period from May 1, 2002, the veteran's right 
knee disability is manifested by moderately advanced 
traumatic arthritis, pain, limited endurance, effusion, 
slight limitation of flexion, and no instability.  


CONCLUSIONS OF LAW

1.  During the period prior to May 1, 2002, the criteria for 
a rating in excess of 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  During the period from May 1, 2002, the criteria for a 
rating in excess of 20 percent for a right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a March 2002 statement of 
the case, and supplemental statements of the case dated in 
January 2003 and May 2005.  He was furnished with VCAA 
letters in March 2001 and November 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence the VA would obtain.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has submitted evidence, and VA examinations have been 
conducted.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from October 1989 to 
September 1994.  Service medical records reflect that the 
veteran was treated for a right knee injury.  In March 1992, 
he was diagnosed with a torn anterior cruciate ligament 
(ACL), a torn medial meniscus, and a torn lateral meniscus of 
the right knee.  He underwent arthroscopic knee surgery in 
March 1992 and December 1993.  Medical Evaluation Board 
proceedings dated in June 1994 reflect that he was diagnosed 
with an ACL insufficiency, severe degenerative changes of the 
medial and lateral joints of the knee, and status post 
partial medial and lateral meniscectomies.  A July 1994 
report of Physical Evaluation Board proceedings reflects that 
the veteran was diagnosed with a painful and unstable right 
knee.

In a December 1994 rating decision, the RO established 
service connection for residuals of ACL repair of the right 
knee, rated 10 percent disabling.

A private medical record dated in May 1996 from R.E.R., MD, 
reflects that the veteran complained of right knee pain after 
he fell on his knee.  On examination, the veteran had very 
minimal swelling over the medial right knee, and no 
instability of the knee.  He could extend and flex, there was 
no pain with pivot shift of the knee, there was no anterior 
laxity, and there was no tenderness over the patella.  Most 
of the pain seemed over the medial collateral ligament.  
There was some mild pain with traction, but no instability 
was noted.  The diagnostic impression was a contusion, 
strain, over the right medial collateral ligament, with no 
sign of meniscus tear or ACL tear.  A May 1996 X-ray study of 
the right knee showed moderate degenerative changes in all 
three compartments consistent with osteoarthritis, status 
post ACL repair, and considerable joint fluid.

At a February 1997 VA general medical examination, there was 
no swelling, atrophy, tenderness or limited range of motion 
of the right knee.  The pertinent diagnosis was status post 
ACL reconstruction, right knee, in 1992.

Medical records from Ireland Army Community Hospital reflect 
treatment for a variety of conditions including a right knee 
disability.  A March 1999 X-ray study of the right knee 
reflects a diagnostic impression of a postoperative knee 
showing moderate to severe degenerative change.

VA medical records dated from January 1999 to March 1999 
reflect treatment for a right knee disability.  A January 
1999 treatment note shows that the veteran reported that his 
right knee "gave up on me" a couple of days ago.  He 
complained of pain, "locking up", and an inability to flex 
fully.  A knee brace was prescribed.  In February 1999, the 
veteran said his right knee pain had been getting worse for 
the past year, and that it was painful to climb stairs or 
drive.  On examination of the right knee, there was mild 
synovial swelling, no local tenderness, full range of motion, 
and crepitus.  The pertinent diagnosis was right knee pain 
status post surgery for ACL tear, and possible traumatic 
arthritis.

In February 2000, the veteran filed a claim for an increased 
rating for the service-connected right knee disability.

Records reflect that the veteran failed to report for three 
scheduled VA examinations.  Records reflect that the notices 
of such examinations were mailed to his current address.

By a statement received in September 2000, the veteran 
complained of pain and discomfort of the right knee.  He said 
his right knee was always swollen, and that he constantly had 
to squat and climb steps in his job, which was painful.  He 
contended that he did not receive notice of scheduled VA 
examinations.  

By a statement received in March 2002, the veteran reiterated 
many of his assertions.  He said that his right knee 
disability limited his activities, including his ability to 
play sports.  He complained of severe discomfort two or three 
times per week.

At an examination performed for VA by QTC on May 1, 2002, the 
veteran reported that due to his right knee disability, he 
could not bend or squat, and could not bear weight on that 
knee.  He complained of stiffness, locking, weakness, 
popping, pain, and swelling.  He said he was unable to climb 
stairs.  On examination, there was no sign of abnormal weight 
bearing.  He wore a brace on the right knee.  His posture was 
normal and his gait was shifted to the right.  On examination 
of the right knee, there was some effusion and weakness.  
There was decreased range of motion, as flexion was performed 
to 120 degrees with pain.  Drawer test was positive on the 
posterior, but McMurray's test was normal.  There was some 
medial collateral tenderness on the right side.  There was 
pain and weakness of the right knee, but no fatigue or lack 
of endurance.  There were no constitutional signs of 
arthritis.  The examiner noted that he had reviewed the 
medical records.  An X-ray study of the right knee showed 
post-operative change with tricompartmental degenerative 
changes of moderate severity.  The pertinent diagnoses were 
ACL repair status post reconstruction with residual pain, 
decreased range of motion, effusion and weakness.

In October 2004, the Board remanded this case to the RO, 
partly for a VA examination, and partly to attempt to obtain 
additional medical records.

At a December 2004 VA examination, the veteran complained of 
pain and a frequent need for rest periods.  He said he could 
not run or squat.  He did not use assistive devices.  He 
worked as a counselor and was able to perform his duties.  He 
said his endurance was limited by his right knee disability 
when it swelled after he was on it for a while.  On 
examination of the right knee, there was visible swelling and 
capsular thickening with mild effusion.  There was no 
instability.  There was no subluxation of the knee.  Range of 
motion was from 0 to 130 degrees.  There was mild pain on 
flexion and extension.  There was no additional loss during 
repetitive use.  During periods of flare-up he had to get off 
his feet and take anti-inflammatory medication, which was 
helpful.  An X-ray study showed two screws consistent with 
the previous ACL reconstruction and moderately advanced 
tricompartmental arthritis.  The diagnoses were status post 
ACL reconstruction with patellar tendon autograft, and 
advanced arthritis of the right knee.  The examiner opined 
that the veteran had moderately advanced arthritis of the 
right knee secondary to a prior ACL injury and 
reconstruction.  He stated that it was more likely than not 
that the tricompartmental arthritis was secondary to the 
prior ligamentous injury.

Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

The veteran's service-connected right knee disability was 
initially rated 10 percent disabling under Diagnostic Code 
5257.  Under this code, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

As of May 1, 2002, the date of a VA examination, the RO has 
rated the right knee disability as 20 percent disabling, 
under Diagnostic Codes 5003 and 5258.

Dislocation of the semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5258 (2004).

Traumatic arthritis established by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010 (2004).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis) (2004).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  

Although the veteran has complained of right knee 
instability, the medical evidence demonstrates that there is 
no objective evidence of instability or subluxation of the 
right knee.  Hence, Diagnostic Code 5257 is not for 
application, and a dual rating under Diagnostic Code 5257 and 
5010 is also not for application.  The Board finds that the 
veteran's right knee disability is more appropriately rated 
under Diagnostic Code 5010, based on traumatic arthritis.



Entitlement to an Increased Rating Higher than 10 Percent 
Prior to May 1, 2002

During the period prior to May 1, 2002, the medical evidence 
reflects that the veteran had traumatic arthritis of the 
right knee, with pain, swelling, and no instability.  In 
February 1997, there was no limitation of motion of the right 
knee.  In February 1999, there was pain, mild swelling, and 
full range of motion.  After reviewing the medical evidence, 
the Board finds that no more than a 10 percent rating is 
warranted for the service-connected right knee disability 
under Diagnostic Code 5010, as there was no limitation of 
motion of the right knee during this period, and as only one 
major joint was involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  There is no credible evidence that during this 
period, the pain resulted in such limitation of motion as 
would warrant a higher rating under the limitation of motion 
codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the period prior to May 1, 2002, Diagnostic Code 5258 
is not for application, as the medical evidence does not 
demonstrate that the veteran had dislocation of the semilunar 
cartilage, with frequent episodes of locking, pain and 
effusion into the joint, during this period.

The preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 10 percent for the 
service-connected right knee disability during the period 
prior to May 1, 2002.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Entitlement to an Increased Rating Higher than 20 Percent 
from May 1, 2002

During the period from May 1, 2002, the medical evidence 
reflects that the right knee disability is manifested by 
moderately advanced traumatic arthritis, with pain, limited 
endurance, effusion, slight limitation of flexion, and no 
instability.  This disability is properly rated under 
Diagnostic Code 5010, pertaining to traumatic arthritis, and 
Diagnostic Code 5260, pertaining to limitation of flexion of 
the leg.

On examination on May 1, 2002, flexion of the right knee was 
limited to 120 degrees.  On examination in December 2004, 
flexion of the right knee was limited to 130 degrees.  Both 
examinations reflect that there was pain on motion.  
Extension was not limited on either examination, even with 
consideration of pain.  Hence, a separate rating under 
Diagnostic Code 5261 is not warranted for limitation of 
extension of the right leg.  See VAOPGCPREC 9-2004.  The 
medical evidence does not demonstrate that the veteran has 
even that degree of limitation of flexion (60 degrees) 
required for a noncompensable rating under Diagnostic Code 
5260.  Even with consideration of pain, the evidence does not 
demonstrate that flexion of the right knee is limited to 15 
degrees, and thus a higher 30 percent rating is not warranted 
under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the period prior to May 1, 2002, Diagnostic Code 5258 
is not for application, as the medical evidence does not 
demonstrate that the veteran had dislocation of the semilunar 
cartilage, with frequent episodes of locking, pain and 
effusion into the joint, during this period.

The preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 20 percent for a 
right knee disability, during the period from May 1, 2002.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities. Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected right knee 
disability.  There is no medical evidence that his right knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating higher than 10 percent for a right knee 
disability, during the period prior to May 1, 2002, is 
denied.

An increased rating higher than 20 percent for a right knee 
disability, during the period from May 1, 2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


